Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the application filed on 21 June 2021 and the Preliminary Amendment filed on 06 July 2021.  As directed by the Amendment, claims 1-20 have been canceled and claims 11-26 have been added.  Claims 11-26 are pending in the application.

Claim Objections
Claim 26 is objected to because of the following informalities:
Line 18 of claim 26 recites generating “a multi-dimensional property” from the plurality of property vectors and the further property vector.  This limitation should instead recite “a multi-dimensional property vector” in order to provide an antecedent basis for the later recitations of “the multi-dimensional property vector” in lines 20 and 23 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 26 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any connection or relation between the recited “reference vector” and the semantic properties of the recited data file(s).

Briefly, claim 26 describes generating a reference vector for a file, the reference vector being composed of property vectors derived from measureable signal qualities of the file, and using this reference vector to preserve and represent measured semantic properties of the file, and to find semantically similar files by examining the similarity of their respective (signal-based) reference vectors, but the claim recites no connection, relationship or mapping between the measureable signal properties of a file and the semantic properties of the file.

Claim 26 appears to be directed to the system and method depicted in Figures 2 and 3 of the drawings.  Specifically, Figure 2 depicts a plurality of artificial neural networks (310, 312, 314) used to extract property vectors from a track (e.g. rhythm, tonality, and timbre), as well as a further property vector (e.g. texture) extracted using a convolutional neural network 320 from a two-dimensional representation of the content of the track, such as the depicted mel-spectrograph 500.  
This process is also reflected in Figure 3 of the drawings, where a track is selected (402), artificial neural networks are applied to audio descriptors (404 and 406) in order to extract composite property vectors from the neural network vector outputs 

Independent claim 26 recites “a plurality of neural network ‘ANN’ outputs arranged to provide a plurality of property vectors” and a “convolution ANN […] arranged to provide a further property vector”.  The claim further recites generating “a multi-dimensional property [vector] from the plurality of property vectors and the further property vector” and comparing the multi-dimensional property vector with said plurality of reference vectors in a database”.
The steps performed by the system of claim 26 involve extracting the measureable signal qualities of the data files, and generating property vectors from those signal qualities.  However, the claim recites that “each reference vector preserves and represents measured semantic properties of its respective data file relative to other reference vectors” and “to identify and recommend at least one unique file identifier having a reference vector identified as measurably similar to that of the multi-dimensional property vector of the first file, thereby identifying a different second data file in the database that is semantically close to the first data file.” (emphasis added)

While claim 26 describes using extracted audio features to generate a reference vector assembled from property vectors, it is silent as to how this reference vector “preserves and represents measured semantic properties of its respective data file”, or how comparing reference vectors for two files (such vectors being comprised solely of property vectors based on measurable signal qualities of the files) could give an semantically close to each other. (emphasis added)  The claim does not address the semantic properties of the files being processed, or how those semantic properties are related to the properties extracted from measureable signal qualities of those files.  The unclaimed step shown in Figure 3, element 412 (“Map Property Distance to Semantic Distance”) would bridge this gap between the recited signal qualities and semantic properties of a file, and the Examiner notes that such a mapping is recited elsewhere in the claims in at least independent claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over Jongpil Lee et al., “Multi-Level and Multi-Scale Feature Aggregation Using Pretrained Convolutional Neural Networks for Music Auto-Tagging,” IEEE Signal Processing Lee”) in view of Ward et al. (US 2002/0133499, hereinafter “Ward”).

Regarding claim 26, Lee discloses [a] predictive system comprising: a) a plurality of artificial neural network "ANN" outputs arranged to provide a plurality of property vectors (Lee, Fig. 1. Multiple Convolutional Neural Networks extracting features from an input spectrogram; Lee, pg. 1208, Col. 2, last paragraph “The local feature learning is carried out using a set of CNNs. They are trained in a supervised manner with the tag labels, taking different sizes of input frames and accordingly more hidden layers. The feature aggregation step extracts local features from all layers and time-scales using the pretrained CNNs and summarizes them into a single feature vector.”

and wherein each property vector is derived from extracted measurable signal qualities from content of a first data file; (Lee, pg. 1210, § B “Training Details” first paragraph “Mel-frequency spectrogram with 128 bins is used as the input representation.” and Fig.1 showing spectrogram input to CNNs)

b) at least one convolution ANN as part of the plurality of ANNs, the convolutional ANN arranged to provide a further property vector as an output, (Lee, Fig. 1 showing Convolutional Neural Networks used to extract features from a mel-spectrogram input and produce property vectors as output)

wherein the further property vector is derived from a multi-dimensional representation of the content of the first data file; (Lee, pg. 1210, § B “Training Details” first paragraph “Mel-frequency spectrogram [a multi-dimensional “time vs. frequency” representation of the audio input] with 128 bins is used as the input representation.” and Fig.1 showing spectrogram input to CNNs)

	Lee does not explicitly disclose c) a database containing a plurality of uniquely identifiable data files each having a reference vector, wherein each reference vector is assembled from property vectors obtained from (i) extracted measurable signal qualities obtained from content of its data file and (ii) a further property vector obtained from a two-dimensional representation of the content of its data file and wherein each reference vector preserves and represents measured semantic properties of its respective data file relative to other reference vectors through providing a measured separation in continuous multi-dimensional property of its reference vector relative to other reference vectors; and d) processing intelligence configured: to generate, for the first data file, a multi-dimensional property from the plurality of property vectors and the further property vector; to compare the multi-dimensional property vector with said plurality of reference vectors in the database; and to identify and recommend at least one unique file identifier having a reference vector identified as measurably similar to that of the multi-dimensional property vector of the first file, thereby identifying a different second data file in the database that is semantically close to the first data file.

	Ward teaches c) a database containing a plurality of uniquely identifiable data files (Ward, Abstract, “A database stores features of various audio files and a globably [sic] unique identifier (GUID) for each file”)

each having a reference vector, wherein each reference vector is assembled from property vectors obtained from (i) extracted measurable signal qualities obtained from content of its data file (Ward, Abstract, “The audio file is sampled to generate a fingerprint [corresponds to “reference vector”] that uses spectral residuals and transforms of Haar wavelets [corresponds to “extracted measureable signal qualities obtained from content of its data file”]; Ward, ¶ [0011] “Finally, comparison functions can be described to allow the direct comparison of fingerprint vectors, for the purpose of defining similarity in specific feature areas, or from a gestalt perspective. This allows the sorting of fingerprint vectors by similarity, a useful quantity for multimedia database systems.” [The “fingerprints” taught by Ward are vectors.]

 and (ii) a further property vector obtained from a two-dimensional representation of the content of its data file (Ward, ¶ [0036] “Subsequent to the wavelet computation, a Blackman-Harris window of 64 samples in length is applied at block 50, and a Fast Fourier transform is computed at block 52. […] Additionally, after each transform is converted to log scale, the sum of the second and third bands, times 5, is stored in an array, beatStore, indexed by the transform number.”) [The Fast Fourier Transform used 

and wherein each reference vector preserves and represents measured semantic properties of its respective data file relative to other reference vectors through providing a measured separation in continuous multi-dimensional property of its reference vector relative to other reference vectors; (Ward, ¶ [0010] “Fingerprint recognition is performed by a Manhattan distance calculation between a nearest neighbor set of feature vectors (or alternatively, via a multiresolution distance calculation), from a reference database of feature vectors, and a given unknown fingerprint vector. […] Identifiers are associated with the reference database vector, which allows the match subsystem to return the associated identifier when a matching reference vector is found.”)

and d) processing intelligence configured: to generate, for the first data file, a multi-dimensional property [vector] from the plurality of property vectors and the further property vector; (Ward, ¶ [0008] “This system for acoustic fingerprinting consists of two parts: the fingerprint generation component, and the fingerprint recognition component. Fingerprints are built off a sound stream, which may be sourced from a compressed audio file, a CD, a radio broadcast, or any of the available digital audio sources.”; Ward, ¶ [0038] “Finally, depending on the aggregation type, the final frame vector consisting of the spectral residuals, the spectral deltas, the sorted wavelet residuals, the beats feature, the mean/RMS ratio, the zero crossing rate, and the mean 

to compare the multi-dimensional property vector with said plurality of reference vectors in the database; (Ward, ¶ [0040] “Next, using the feature vector database hash index, which subdivides the reference feature vector database based on the highest weighted features in the vector, the nearest neighbor feature vector set of the incoming feature vector is loaded. Next, each loaded feature vector in the nearest neighbor set is compared, using the loaded comparison weight scheme. If any of the reference vectors have a distance less than the loaded match threshold, the linked GUID for that reference vector is returned as the match for the incoming feature vector.”)

and to identify and recommend at least one unique file identifier having a reference vector identified as measurably similar to that of the multi-dimensional property vector of the first file, (Ibid., “If any of the reference vectors have a distance less than the loaded match threshold [corresponds to “identified as measurably similar”], the linked GUID [corresponds to “unique file identifier”] for that reference vector is returned as the match for the incoming feature vector.”)

thereby identifying a different second data file in the database that is semantically close to the first data file. (Ward, ¶ [0011] “Finally, comparison functions can be described to allow the direct comparison of fingerprint vectors, for the purpose of defining similarity in specific feature areas, or from a gestalt perspective. This allows the sorting of fingerprint vectors by similarity, a useful quantity for multimedia database systems.”)
	Lee and Ward analogous art, as they are in the same field of generating property-based vectors to identify audio files.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the concatenated feature vectors of Lee with the audio file database, unique file identifiers, and audio fingerprint matching of Ward, the benefit being that it allows for the comparison of audio files based on overall similarity or similarity of specific features, as recited by Ward in ¶ [0011] “Finally, comparison functions can be described to allow the direct comparison of fingerprint vectors, for the purpose of defining similarity in specific feature areas, or from a gestalt perspective. This allows the sorting of fingerprint vectors by similarity, a useful quantity for multimedia database systems.”

Allowable Subject Matter
	The instant application is a continuation of Application Number 16/784,144, now Patent Number 11,068,782.  Allowable subject matter from the parent application has been incorporated into the instant application’s independent claims 11, 14, and 23, Accordingly, independent claims 11, 14, and 23 are allowable over the prior art.	

	Claims 12-13, 14-22, and 24-25 depend from and further limit their respective base claims and are allowable by virtue of their dependence from their respective base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126